16976940Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-22 are pending.

Claim Objections
3.		Claim 12 is objected to because of the following informalities: the preamble of the claim states “…instructions to perform the a method…” Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter drawn to a computer program including instructions to perform a method in response to being executed in a computation unit. The specification does not specifically define or exemplify the computer program to exclude non-statutory subject matter such as a “signal” or computer code.   
In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007). 
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include tangible subject matter while at the same time excluding the intangible transitory media such as signals, carrier waves, code, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
5.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 recites the limitation "the non-transitory computer readable medium" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sasaki et al. (US Patent Application Publication 2012/0268351), herein after referred to as Sasaki.
Regarding independent claim 8, Sasaki discloses an apparatus for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the apparatus comprising: 
the display unit with which virtual additional information is superposed into a field of view of the driver or of the operator of the apparatus (Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].); and 
a computation unit configured to calculate a distance of the observer transportation vehicle relative to a waypoint (Figures 1A-1D reference direction change point 351. Paragraph [0048] describes to determine the travel route in relation to the car by a navigation system and additionally to determine the travel/navigation route including the waypoint by the navigation system.);
wherein the computation unit calculates the augmented reality superposition of a navigation path along a navigation route at least up to the waypoint as the observer transportation vehicle approaches the waypoint (Paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system), 
wherein augmented reality superposition of the navigation path comprises distance marks spaced to correspond to real distances between the observer transportation vehicle and the waypoint (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Regarding claim 9, Sasaki discloses the apparatus of claim 8, wherein the distance marks are calculated as a grid comprising a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles), wherein the distance marks are represented as colored or shaped highlighting of grid points in the animation graphic (paragraph [0087] describes the images to be colored). 
Regarding claim 10, Sasaki discloses the apparatus of claim 8, wherein the display unit is a head-up display (HUD) (paragraph [0029] describes the display to be HUD type) or smartglasses. 
Regarding claim 11, Sasaki discloses a transportation vehicle, wherein the transportation vehicle comprises the apparatus of claim 8 (paragraph [0031] describes the display to be implemented in a vehicle). 

Claim Rejections - 35 USC § 103
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Yamaguchi et al. (US Patent Application Publication 2017/0336222), herein after referred to as Yamaguchi, and further in view of Meredith et al. (US Patent 9,581,457), herein after referred to as Meredith.
Regarding independent claim 1, Sasaki discloses a method for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation vehicle (Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the method comprising: 
ascertaining by a localization system, a position of the observer transportation vehicle (paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint (paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
Yamaguchi discloses capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings (paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).
Yamaguchi discloses utilizing LiDAR, radar, camera imaging as an alternative to the navigation system for detecting distance to a waypoint along a navigation route.
Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Regarding claim 2, Sasaki discloses the method of claim 1, wherein the distance marks are calculated as a grid comprising a plurality of grid points, wherein the distance marks are represented as colored or shaped highlighting of grid points in the animation graphic (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles described in paragraph [0087] to be colored). 
claim 3, Sasaki discloses the method of claim 2, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351). 
Regarding claim 4, Sasaki discloses the method of claim 1, wherein the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding independent claim 12, Sasaki discloses a computer program, wherein the computer program includes instructions to perform the a method for calculating an augmented reality superposition of additional information for a display on a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].) in response to being executed in a computation unit (Figure 2 reference image data generation unit 130 described in paragraph [0036] to generate image data. It is considered inherent that a digital processing unit executes software for performing the digital process.), wherein the method comprises: 
paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
detecting a location of a waypoint along a navigation route [ ] (figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint (paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).
Yamaguchi discloses utilizing LiDAR, radar, camera imaging as an alternative to the navigation system for detecting distance to a waypoint along a navigation route.
Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Regarding claim 13, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351).
Regarding claim 14, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding claim 15, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are each composed of a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles).
Regarding claim 18, Sasaki discloses the apparatus of claim 8, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351).
Regarding claim 19, Sasaki discloses the apparatus of claim 8, wherein the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to which the observer transportation vehicle is driving and/or on the Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding claim 20, Sasaki discloses the apparatus of claim 8, wherein the distance marks are each composed of a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles).

8.		Claims 5-6, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki-Yamaguchi-Meredith in view of Uenuma et al. (US Patent Application Publication 2005/0280275), herein after referred to as Uenuma, and further in view of Akita et al. (US Patent Application Publication 2010/0153000), herein after referred to as Akita.
Regarding claim 5, Sasaki discloses the method of claim 1, wherein the distance marks are each composed of a singular grid point (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of a plurality of grid points.
Uenuma discloses a virtually defined plane with a uniform grid texture of distance marks (figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]).
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Uenuma’s guide plane object (uniform grid texture of distance marks) with the known technique of being partitioned into portions smaller in size towards the intersection yielding the predictable results of enabling the driver to intuitively recognize the distance to the intersection as disclosed by Akita (paragraph [0061]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s partitioned “smaller in size towards the intersection” distance marks with the known technique of uniform grid texture distance marks yielding the predictable results of reducing disturbances in the driver’s field of view particularly when turning as disclosed by Uenuma (paragraph [0003]).
Regarding claim 6, Sasaki and Uenuma discloses the method of claim 5, wherein the distance marks are composed of three grid points and symbolize an arrow in a driving direction along the navigation path (Sasaki: figure 1C reference triangular shaped distance marks comprising uniform diamond grid marks in combination with Uenuma. Uenuma depicts in figure 21C an example of a triangle shape filed with diamond grid marks comprising at least three grid points.). 
Regarding claim 16, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are a singular grid point and symbolize an arrow in a driving direction along the navigation path (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles/arrow in the direction of driving described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of three grid points.
Uenuma discloses a virtually defined plane with a uniform grid texture of distance marks (figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]). Uenuma depicts an example of a triangle shape filed with diamond grid marks comprising at least three grid points (figure 21C). 
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Uenuma’s guide plane object (uniform grid texture of distance marks) with the known technique of being partitioned into portions (each comprising at least three grid points) smaller in size towards the intersection yielding the predictable results of enabling the driver to intuitively recognize the distance to the intersection as disclosed by Akita (paragraph [0061]).
paragraph [0003]).
Regarding claim 21, Sasaki discloses the apparatus of claim 8, wherein  the distance marks are composed of a singular grid point and symbolize an arrow in the driving direction (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles/arrow in the direction of driving described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of three grid points.
Uenuma discloses a virtually defined plane with a uniform grid texture of distance marks (figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]). Uenuma depicts an example of a triangle shape filed with diamond grid marks comprising at least three grid points (figure 21C). 
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
paragraph [0061]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s partitioned “smaller in size towards the intersection” distance marks with the known technique of uniform grid texture distance marks (each comprising at least three grid points) yielding the predictable results of reducing disturbances in the driver’s field of view particularly when turning as disclosed by Uenuma (paragraph [0003]).

9.		Claims 7, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki-Yamaguchi-Meredith-Uenuma-Akita in view of Beauvais (US Patent Application Publication 2019/0202479).
Regarding claim 7, Sasaki discloses the method of claim 6, wherein the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
paragraph [0103]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s grid points with the known technique of a color (considered unfilled) yielding the predictable results an alternative arrangement for performing the same function as disclosed by Sasaki (paragraph [0103]).
Beauvais discloses wherein vehicle trajectory indicators may be represented by a plurality of shapes or images including diamonds (paragraph [0048]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s triangular shaped grid points/vehicle trajectory indicators with the known technique of diamond shape yielding the predictable results providing a passenger with additional vehicle maneuver information as disclosed by Beauvais (paragraph [0048]).
Regarding claim 17, Sasaki discloses the non-transitory computer readable medium of claim 15, wherein, in the method, the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). 
paragraph [0103]).
Beauvais discloses wherein vehicle trajectory indicators may be represented by a plurality of shapes or images including diamonds (paragraph [0048]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s triangular shaped grid points/vehicle trajectory indicators with the known technique of diamond shape yielding the predictable results providing a passenger with additional vehicle maneuver information as disclosed by Beauvais (paragraph [0048]).
Regarding claim 22, Sasaki discloses the apparatus of claim 20, wherein the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s grid points with the known technique of a color (considered unfilled) yielding the predictable results an paragraph [0103]).
Beauvais discloses wherein vehicle trajectory indicators may be represented by a plurality of shapes or images including diamonds (paragraph [0048]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s triangular shaped grid points/vehicle trajectory indicators with the known technique of diamond shape yielding the predictable results providing a passenger with additional vehicle maneuver information as disclosed by Beauvais (paragraph [0048]).

Response to Arguments
10.		Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive. In regards to independent claim 1, newly cited art Meredith and Yamaguchi are utilized in combination with previously cited Sasaki to reject the newly amended subject matter of capturing surroundings of the observer transportion vehicle, detecting a location of a waypoint along a navigation route by evaluating the captured surroundings and reconciling the ascertained position with location of the waypoint.
It is noted independent claim 8 does not comprise any new or previous subject matter regarding capturing of surroundings and argument of such regarding independent claim 8 is considered moot. Applicant additionally argues Sasaki fails to disclose a correspondence between augmented reality 
The manner in which the superposition spacing is to “correspond” to real distances is not specifically claimed leaving the subject matter broader than argued. Applicant is arguing the subject matter in an absolute sense of distance which is a means of “corresponding to” but is not claimed. For example, an equation which equates the virtual spacing distance to the real distance is another means of “corresponding to”. In view of prior art Sasaki figure 1D specifically depicts an image 330 with distance marks corresponding to real distances between the vehicle and waypoint 351. Paragraph [0059] of Sasaki additionally specifically states “display object 302 (part of the display marks) is displayed to correspond to the position of the travel direction change points 351 (waypoint). Which includes real distances.
However, due to new 101 and 112 rejections this action is non-final.

Conclusion
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622